DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/7/2021 have been considered by the examiner. 
Response to Arguments
3.	In the previous rejection, claims 3-4 and 6 were rejected under 112.  The examiner thanks the applicant for amending the claims and thus withdraws the 112 rejection. 
4.	Applicant’s arguments, filed 10/29/2021, have been fully considered and are persuasive in view of the amendment.  Thus, the previous prior art rejection has been withdrawn. 
Election/Restrictions
5.	Claim 8 which was previously withdrawn to non-elected invention is now rejoined. Therefore, it is examined on the merits and is found allowable. 
Reasons for Allowance
6.	Claims 1-3 and 5-9 are allowed.  
7.	The following is an examiner’s statement of reasons for allowance:  
8.	The closest prior art of record is Kamikawa (U.S Patent 5,369,891).  
9.	Kamikawa teaches the structural components of the cleaning apparatus in claims 1 and 7 and the structural components recited in method claim 8.  But Kamikawa fails to specifically teach wherein the lid is configured to be moved such that the nozzle rod is simultaneously moved in a direction in which the substrate is carried into the processing chamber from a carry-in port through which the substrate is carried into the processing chamber, which appears to teach away from the structural configuration of Kamikawa.   

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRADHUMAN PARIHAR/Examiner, Art Unit 1714 
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714